DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

   ROBERT STAVELY, JIMMIE STAVELY, PATRICIA STAVELY and
                 STEPHANIE WILKERSON,
                        Appellants,

                                      v.

                           FKH SFR C1, L.P.,
 a Delaware limited partnership, f/k/a CERBERUS SFR HOLDINGS II,
                  L.P., a Delaware limited partnership,
                                Appellee.

                                No. 4D22-1044

                            [December 8, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond Alonzo, Judge; L.T. Case No. 562022CC000666.

   Robert Stavely, Jimmie Stavely, Patricia Atavely, and Stephanie
Wilkerson, Port St. Lucie, pro se.

   No brief for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.